Title: Jefferson’s Outline of Argument Concerning Insubordination of Esek Hopkins, 12 August 1776
From: Jefferson, Thomas
To: 


I

Aug. 12. 1783.

The Commodore’[s] excuse for not going to Southern colonies agreeable to orders.
Before he left capes of Delaware, he heard the Liverpool was joined to Ld. Dunmore, which made enemy an overmatch, and many of his men sea sick.
He did not go to N. Carolina because [he] received intelligence the enemy’s force had gone from there and from S. Cara. to Georgia. (His men recovered as he got to the Southward)
He did not go to S. Carola for same reason and because [he] had no pilots.
He did not go to Georgia because enemy’s ships as he heard were all there and too strong.
He appointed Abaco as a rendezvous, and to wait there 15 days for each other; he chose that place because nearer to Georgia than to S. Carolina.
He got there with all his fleet except the Fly and Hornet, and as he was to wait 15 days for them he thought he might as well form [an] expedition somewhere. He heard from (a whaler I believe) that there was 200 barrels of powder cannon &c. at [New] Providence belonging to king. He therefore went there. But the night he arrived the Governor removed the powder. He took the cannon.
He did not go to Savanna because while at Providence he heard all the enemy’s fleet had assembled there and were too strong for him.
On his return Northwardly he took a bomb brig for which [he] received thanks of Congress.
He carried [the] cannon to Rhode-isld. rather than to the Carolinas because [they were] not wanting in the Carolinas, and he thot he could get more safely into Rhode isld.
He did not deliver them to Govr of Connecticut as ordered by Congress, because he had them as ballast, and found he could not get ballast at N Lond[on] without sending to N. York, a delay which he could not admit. As Gen. Washington wrote him he apprehended the enemy would attempt to block him up in N. London.

He delivered them to Govr. Cook of Rh. isld. because he offered him pig iron as ballast in lieu of them, and Govr. Cook undertook to deliver them to order of Congress.
After he returned from Providence he was not at liberty to go to the Carolinas because his instructions directed him to go to Rh. isld.
Had not pilots to carry him into inlets of N. Carolina or over Charles town bar.
Commodore did not send vessel for intelligence into Southern colonies because both Fly and Hornet parted with her within 2 days after [they] sailed, in bad weather. The hornet never joined him, the Fly not till he got to Providence.
A clause in his instructions authorized him to depart from his instructions if in his discretion he thought it for the public good. If he was mistaken then it was no crime.
Instructions are never given positively and it is right they should not be, because of change of circumstances.

II

The Commodore had a premeditated design not to go to the Southern colonies but to Providence
Because he did not send into Chesapeak for certain intelligence.
Because he did not send his vessel of intelligence into N. Carolina but only sais he heard enemy had left that place whereas in truth the Cruiser remained there alone and had above 50 prizes with her.
Because he did not send in to So Carolina for intelligence.


He had better [have] gone there for rendezvous than to Abaco because Gadsden had promised him on seeing signals to send out Pilot boats.
Because he might have crossed the bar
Because it was nearer to Georgia than Abaco was.


Because 2 days before he got to Abaco he told Major Nicholas he was to go to Providence, whereas he sais in his defence he did not intend to go there till he reached Abaco, (the rendezvous appointed) and then finding the Fly and Hornet separated he thought he might as well employ the time of 15 days which was agreed on to wait there, in some expedition.
The not meeting the Fly and Hornet could not prevent him from going to Savannah because they were mere vessels of intelligence, not of force. They only carried, one of them swivels, the other 3. or 4 ℔ers.

There was no cannon in N. Carola, so were much wanting there.
He was furnished with 2 vessels on purpose to procure sure intelligence to direct his motions, particularly the Fly a very swift vessel was bought and fitted out on purpose.
After the expedition to Providence why did not he then go to Carolinas or Southern colonies, that being not only the main object of his expedition, but in truth the object of equipping the Navy.
His management of engagement with Glasgow shews he wanted skill and activity.
Cannon not wanting for ballast because two of his officers say she had still the ballast with which she had gone to Providence and returned.
He ought to have obeyed Congress in delivering cannon. Tho’ he was come out of the harbor of New London with the cannon on board, he ought to have returned with them.
Objection that he had no pilots to carry him into inlets of N. Carolina and bar of Charles town not good, because he knew that (if true) when he set out: why did not he inform naval committee before he went that it might have be[en] provided for, or delegates [have] taken proper measures. Besides as to Charles town, Gadsden had agreed with him.
From Chas. town to Georgia 1 day’s sail, from Abaco to Georgia 2 days sail.
Fort Johnston had more king’s cannon than Providence; if cannon had been his object [he] might have gone and taken them.
At the time he returned from Providence there was the Cruiser and a tender with Govr. Martin waiting to join highlanders and 16 mi. below them were a number of transports with Clinton’s army.
He had the Wasp with him a small vessel proper to send in for intelligence
From Ch[arles] to[wn] bar to Savanna bar 70. miles. From Abaco is 3 times as far.
Besides it was in Winter season when Northerly winds prevail which prevent his coming from Abaco to Savanna and facilitate it from Charles town
The objection is [not] that he did not exercise an honest discretion in departing from his instructions but that he never did intend to obey them.
True all instructions have [a] discretionary clause. This proves they have some positive intention, otherwise there was never a  positive instruction and never a disobedience of orders, which is not true.
Since return from Providence the fleet has merely acted in defence of trade of Eastern colonies.

